Title: To Thomas Jefferson from Joseph Barnes, 7 July 1806
From: Barnes, Joseph
To: Jefferson, Thomas


                        
                            
                                    7 Jul 1806
                            
                        
                        Substance of my Letter to
                        His Excellency the President of the U.S.
                        dated Livorno july 7th 1806
                        “The Govt. of Naples having absolutely refused the Gun-Boats to Commodore Barron, I used all the efforts in my power, thro’ the means of a friend Who is one of the
                            Secretaries, to induce a Compliance; & had His E. General Acton been in Naples, I have no doubt I Should have Succeeded. Thus having found all exertions with the
                            Neopolitan Govt. ineffectual; & having a very particular friend in Rome, I immediately proceeded
                                there, & thro’ the interest of this friend, & a promise of a
                                douceur to two of the first Officers, I obtain’d from the Papal Govt. the Promise of 10 or 12 Gun-Boats, which could have been got ready in 15 to 20 days.—
                        Having reced. advice that the U.S. Frigate Congress, Capn. DeCatur, had arrived, at
                            Livorno, I immediately Set off to Meet him, & Consult What was best to be done; however, after various interviews with Capn. DeCatur, I found he did not Consider himself Authorized to empower me to enter into Contract; consequently all my exertions and the Expense I had been at were render’d useless.
                        I am fully persuaded Mr. Jefferson is well aware that no object
                            can be effected with any of these Govts. without Money.—
                        I had not only a promise of the Gun-Boats, but a Certain
                            quantity of Ammunition; & on my Part I engaged to
                            give a handsome douceur, as Suggested above, to two of the Principal officers of the Govt.,
                                provided the plan was carried into Execution—Not doubting Capn. DeCatur
                            would have Embraced it Cheerfully; & was much Surprized at his having made the Least hesitation!!—Before this time no question the
                            information will have arrived of the Six Gun-Boats obtained at Venice—Tho’
                            I have really been unfortunate in my efforts & at considerable expense, as from a Concatenation of unfortunate
                                circumstances others will have the Credit, yet, ’tis a Consolation to know, that I have paved the way for others to Succeed, nor, Should I regard tenfold the trouble & Expense, provided I
                            could have the gratification of receiving the Approbation of Mr. Jefferson.—
                        Tis now Six months Since I made a regular application to the Court
                                of Vienna, thro’ the Means of the Court Banker, and have Letters to Demonstrate that I Should have Succeeded four months Since, had I possessed the Powers requisite to have Acted—And, when my friend Mr Riggin, Consul at Trieste, applied, I was immediately written
                            to by the Sd. Banker, & replied, that I Should feel equally grateful, if he would use his
                            exertions with the Govt. to obtain the Gun-Boats for any other, as tho’ made for myself, consequently I was very happy in Learning that Six Gun-Boats were obtained.—
                        “A few days Since I reced. from my Agent at Palermo official advice of a Treaty having been Concluded on
                            the 3rd. of june with the Bey of Tripoli highly honorable & advantageous to
                            the U.S. which I hope may prove in every degree true; and, of consequence, that no further tribute is admitted—I fore Saw Many obstacles, &
                            between 300 & 400 of our fellow Citizens in galling Chains was one, to the obtainment of this Great object, to establish the principle of no
                            tribute—The particulars Mr. Jefferson will of course have reced. from the Commander of the U.S. Squadron.”
                            Notwithstanding the War is thus happily terminated with Tripoli, & however I may regret the Consequence of War, & be Opposed to a Navy, yet Considering that there is no faith in these Piratical
                            States; that the Bey of Tripoli may have, from Political Necessity, made his peace, having no question got a handsome Sum for our fellow Citizens who were unfortunately in Chains; And, Supposing we Should withdraw our force from the
                            Mediterranean; that, therefore, Whenever he Should want more Money he could Seize our Vessels & Countrymen at Pleasure, whom we would again
                            redeem at a Great Price. Equivalent to a tribute—Similar to the Conduct of the Indian Tribes who
                            formerly used to Commit depredations & Massacres on the frontiers of Virginia & Pennsylvania,
                            the Mistaken Policy of the Latter, Contrary to the
                                Spirit of the former, was always to purchase
                            Peace by Large Presents; of Consequence, whenever those Tribes were in need
                            they had only to re-Commit Massacres to obtain the desired object!! Which Mr Jefferson will
                            recollect—Therefore under these Considerations, it will rest with the Superior judgement of Mr.
                            Jefferson, to determine, whether ’tis not consistent with good policy & will promote the objects & interest of the U.S. to Continue a Small
                            Squadron in the Mediterranean; to consist Say of one Frigate; two Schooners, & Part of the
                            Gun-Boats, in order to Command respect from those Piratical States—And, in the Gulf of Gibraltar, Where the Spanyards, to be revenged of the British, take in all Vessels, without respect to Flag, from England, & Condemn all Property the produce or Manufacture of Great Britain, without regard to
                                the owners; tho’ they release & pay the freight of Neutral Vessels; Five or Six Gun-Boats & A Frigate, Brig, or
                                Schooner Stationed, would Protect our Commerce against those Spoilations. In fine, tho’ A Navy is Unnecessary Still as a
                            few Frigates Must Constantly be kept in Service, &
                            having Little or no employ at home, they may be employed in these Seas with Little additional expense; Especially if the System So repeatedly recommended
                            Should be adopted—exclusive of the presumptive advantages which may result,
                            particularly Should an Agent General or Commissioner be appointed by the
                            President of the U.S. to Comptrol the Accounts of all the Sub-agents in the
                            Mediterranean, & Account for the whole to the U.S. the benefit & Saving which would be the consequent effect have Long been Suggested, & will be no doubt demonstrated when all the Accounts
                            of the U.S. Squadron are Liquidated, especially those incurred in Venice—In
                                my mind it amounts to a demonstration, that had a
                            man of Talents, experience & responsibility been appointed to this Office, with a Salary of 2. to
                            3.000 Dollars a year, to be independent, he could have Saved the United
                            States from 20 to 30.000. per Annum—The residence of the Agent general Should be at Syracuse in Sicily, & the Stores
                            kept under his direction.” “The enclosed copy of a Letter (See duplicate No. 3) [from] Mr. Lamson Late Consul of the U.S. at Trieste, corroborates my
                                Sentiments, and tends to demonstrate that it is the General Opinion of at Least all the Native Citizens of the United States—Who, from Amor Patria feel the Interest of their Common Country, and would
                            have Acted Accordingly had the Affairs of the U.S. Squadron been Confided to them.” “I Shall return directly to Naples, thence to Sicily, Where, I hope I may meet
                                those regulations from the President respecting the U.S. Squadron Which will enable me to take possession in due form of my Consulate & to devote my personal exertions, & my means to the Service of my Country; & beg to assure
                            Mr. Jefferson that no Circumstance could give me more Satisfaction than to
                            be instrumental in promoting his views for the Interest & happiness of a Common Country—With the highest consideration
                            & respect I have the honor to be Mr Jefferson’s obedt Sevt—
                        
                            J: Barnes
                            
                        
                        
                            P.S. (to Letter dated july 7. 1805) 1806)
                            On the 13th May I did myself the pleasure of writing the Secretary of Navy, Mr Crowninshields, my
                                Sentiments fully on Subject of the Affairs of the U.S. Squadron, and wherein I consider improvements in the
                                Arrangements essential for the interest of the U.S.—hope, tho’ Smith was not disposed, he may to take them into
                                Consideration, it being intuitive that no person can know equally as a Citizen of the U.S. on the Spot.—
                            “A Letter from the Navy Agent at Malta purports, that Commodore Rodgers having Learned that the Bey of
                                Tunis was hostilely inclined had proceeded directly for Tunis with the U.S. Squadron, in order to demand of the Bey
                                Categorically his intentions, of course the result will Soon transpire, either peace or War—&, however I may regret
                                the consequences of War; yet if it Must be, it never could more apropo—as our Squadron is now So respectable; & it
                                would give us the opportunity of riding ourselves of the Slavish tribute to that Bey also” “all relative to the Political
                                affairs of the Continent is omitted the changes Since having been, So incalculable, & of course known to Mr
                                Jefferson.”—
                            No. 2
                            In Decemr. 1805—I had the honor of making my zealous respects to our worthy President of the U.S. purporting,
                            “That having Seen & Learned from the Letter of Mr. Jefferson, to Mr Mazzei of
                                Pisa, that the Law Establishing the Department of the Navy invested the Power in the Secretary of the Navy to appoint the Agents for the
                                U.S. Squadron, and the Consuls being appointed and Commissioned by the President of the United States, that consequently there would be a delicacy in the President’s interfering—With the Utmost deference to the Superior judgement of Mr. Jefferson, my feelings constrain me to
                                Suggest, that if the Agency of the United States Squadron could not be
                                    attached to my Consulate for the Island of Sicily, which from the best reasons being
                                    essential to the Dignity of the Consul, is to
                                    enable him to Command due respect to fulfil
                                the duties of his office, & promote the Respect & interest of his Country, & Countrymen; and, only what was considered ? the right of the Consuls of all other Nations; in all
                                the Ports of Italy & Sicily; however contrary
                                to my ardent wish to be useful to my Country &
                                    fellow Citizens; however Superior my advantages may be, &c &c Yet, my Amor Patria, pride as a Citizen of the United States, respect for myself &
                                the honor of my Country would not permit me to Lessen my own and the respect of the U.S.
                                So much, as to Officiate personally in a mere titular Office, While
                                    foreigners, all of whom, (except my friend Mr. Gibbs,) disrespectable Characters, held the Places of Pecuniary trust within my Consulate Who not having any Common feeling nor Common interest
                                with the Citizens of the U.S. Seek only the Eclat
                                attached & to Make the most of their places at the expense of the United States.
                            In which Mr. Mazzei, & indeed all the respectable Citizens of the U.S. who feel
                                for their own & the honor of the Common Country
                                    perfectly coincide—And, knowing the principles and disposition of our worthy President, in all instances to
                                    prefer Citizens of the U.S. to Office in foreign Countries, as the Surest
                                    Means of carrying into effect the extensive objects of the Govt.—With every Submission to his Superior judgement, I again appeal—hoping, that on reconsideration & reflection he would wave any trifling
                                delicacy to ensure a greater good, and Comptrol the
                                Affair So Essential to the honor & interest of
                                our Common Country: therefore I Should Suspend any final Arrangement ’till further advice or final answer—which I must flatter myself
                                will be favorable.” I omit all relative to Political Affairs, Such incalculable events having
                                Since taken place, of which Mr. Jefferson will have been officially informed—
                        
                    